Citation Nr: 0325438
Decision Date: 09/29/03	Archive Date: 01/21/04

DOCKET NO. 01-08 413               DATE SEP 29, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Whether new and material evidence has been received to reopen a
claim of service connection for a bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

REPRESENTATION 

Appellant represented by: Alabama Department of Veterans Affairs 
WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to January
1968.

This case is before the Board of Veterans' Appeals (Board) on
appeal from an August 2001 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
In that decision, the RO denied the veteran's claim for service
connection for bilateral hearing loss and tinnitus without
addressing whether new and material evidence had been received to
reopen the claim for service connection for bilateral hearing loss,
which had previously been denied in an unappealed rating decision
dated in November 1982. In February 2002, a hearing was held before
the undersigned Veterans Law Judge who is making this decision, who
was designated by the Chairman to conduct that hearing pursuant to
38 U.S.C.A. 7107(b)(c) (West 2002).

The Board has a jurisdictional responsibility to consider whether
it is proper for a claim to be reopened regardless of how the RO
ruled. Jackson v. Principi, 265 F.3d 13665 1379 (Fed. Cir. 2001).
Consequently, the Board's decision addresses the issue of whether
the new and material evidence has been received to reopen the claim
for service connection for bilateral hearing loss. The Board has
carefully reviewed all of the evidence of record and finds not only
that the claim for entitlement to service connection for bilateral
hearing loss should be reopened, but also that the service
connection for hearing loss is warranted. Thus, any procedural
defect regarding notice and the opportunity to be heard on this
issue is moot because the Board's finding on the petition to reopen
is favorable to the veteran and, therefore, his interests in the
matter are not prejudiced. Bernard v. Brown, 4 Vet. App. 384
(1993).

2 -

During the pendency of the appeal, the Veterans Claims Assistance
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. 5103, 5103A
(West 2002), expanded VA's duty to notify and duty to assist a
claimant in developing the information and evidence necessary to
substantiate a claim. In light of the favorable disposition of the
matters before the Board, a further discussion of possible
development under the VCAA is unnecessary.

FINDINGS OF FACT

1. In a November 1982 rating decision, the RO denied service
connection for hearing loss; after the veteran was notified of the
decision and of his procedural and appellate rights, he did not
file a timely notice of disagreement and the rating decision became
final.

2. The additional evidence received since the November 1982 rating
decision raises a reasonable possibility of substantiating the
veteran's claim of service connection for bilateral hearing loss
because it is neither cumulative nor redundant of evidence
previously submitted, and by itself, or when considered with
previous evidence of record, relates to an unestablished fact
necessary to substantiate his claim.

3. The medical evidence of record establishes that the veteran
suffers from bilateral hearing loss.

4. The record contains evidence that the veteran suffered exposure
to noise while in the service.

5. It is at least as likely as not that the veteran's bilateral
hearing loss is related to in-service noise exposure.

6. The medical evidence of record establishes that the veteran
suffers from tinnitus.

- 3 -

7. The medical evidence of record relates the veteran's tinnitus to
noise exposure.

CONCLUSIONS OF LAW

1. The November 1982 rating decision denying service connection for
hearing loss is final. 38 U.S.C.A. 7105(c) (West 2002); 38 C.F.R.
20.1103 (2002).

2. New and material evidence has been received to reopen the claim
of service connection for bilateral hearing loss. 38 U.S.C.A. 5108,
7105(c) (West 2002); 38 C.F.R. 3.156(a) (2002).

3. Resolving all reasonable doubt in the veteran's favor, the
veteran's current bilateral hearing loss was incurred in service.
38 U.S.C.A. 1110 (West 2002); 38 C.F.R. 3.102, 3.303, 3.385 (2002).

4. Resolving all reasonable doubt in the veteran's favor, the
veteran's tinnitus was incurred in active service. 38 U.S.C.A. 1110
(West 2002); 38 C.F.R. 3.102, 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a November 1982 rating decision, the RO denied the veteran's
claim for service connection for bilateral hearing loss on the
basis of there being no evidence to establish that the veteran's
hearing loss demonstrated at that time was related to service.
After the RO notified the veteran of his procedural and appellate
rights by letter dated December 1982, the veteran did not initiate
an appeal of the RO's decision within one year of the date of this
letter. Thus, the November 1982 rating decision is final. 38
U.S.C.A. 7105(c) (West 2002); 38 C.F.R. 20.1103 (2002).

- 4 -

To reopen claims, new and material evidence must be presented or
secured. 38 U.S.C.A. 5108 (West 2002). New evidence is existing
evidence, not previously submitted to agency decision makers.
Material evidence means existing evidence that, by itself or when
considered with previous evidence of record, relates to an
unestablished fact necessary to substantiate the claim. "New and
material evidence can be neither cumulative nor redundant of the
evidence of record at the time of the last prior final denial of
the claim sought to be reopened, and must raise a reasonable
possibility of substantiating the claim." 38 C.F.R 3.156(a) (2002).

A.   Evidence Previously Considered

At the time of the November 1982 rating decision, the evidence of
record consisted of the following:

Item (1) consisted of the veteran's entrance examination, dated in
February 1965, which recorded the veteran's hearing in pure tone
thresholds, in decibels, as follows: (The results have been
adjusted to ISO standards.)

                              HERTZ 
               500     1000    2000    3000     4000     6000 
     RIGHT      15       10      10      10        5       10 
     LEFT       20       10      40      15       10       15

Item (2) consisted of the veteran's separation examination, dated
in November 1967, which indicated in pure tone thresholds, in
decibels, as follows:

                              HERTZ 
               500     1000    2000    3000     4000     6000 
     RIGHT       0        5      10     x          5      x 
     LEFT        0        0       5     x         10      x

-5-

Item (3) consisted of the veteran's separation papers which
established that he served as an Infantry Indirect Fire Crewman.

Item (4) consisted of medical records documenting the veteran's
inpatient treatment from June 1982 through August 1982. These
records indicated that the veteran was examined in audiology
services and "found to have mild to severe sensorineural hearing
loss in his left ear."

As indicated, the RO denied the veteran's claim for entitlement to
service connection for hearing loss in a November 1982 rating
decision, on the basis that no relationship was shown at that time
between his diagnosed hearing loss and service.

B.   Evidence Not Previously Considered

The evidence to be reviewed for sufficiency to reopen the claim is
the evidence submitted since the most recent final denial of the
claim on any basis. Evans v. Brown, 9 Vet. App. 273 (1996). In
April 2000, the veteran filed a claim for entitlement to service
connection for hearing loss. In support of his claim, he submitted
the following additional evidence:

Item (1) consists of a VA audiological examination report dated in
April 2001. According to the examiner's notes, the veteran reported
"gradual hearing loss and a history of military related noise
exposure. He also claimed that he had "difficulty understanding
speech." The veteran did not report tinnitus during this
examination.

The examination report also indicates that the veteran underwent
air and bone conduction testing, which revealed "a mild to severe
sensorineural loss from 250 Hz to 8000 Hz" in his right ear and "a
moderately severe to profound sensorineural loss from 250 to 8000
Hz" in his left ear. In addition, the veteran's speech
discrimination scores were assessed at 88 percent for his right ear
and 0 percent for his left ear. These results establish a current
hearing disability under 38 C.F.R. 3.385 (West 2002). At the
conclusion of this testing, hearing aids were ordered for the
veteran.

6 -

Item (2) consists of a VA audiological evaluation, dated in July
2001, which was performed in connection with the veteran's claim
for entitlement to service connection for bilateral hearing loss
and tinnitus. The results of the audiological examination, which
measured the veteran's hearing in pure tone thresholds in decibels,
are set forth below:

                              HERTZ 
               500      1000     2000     3000      4000 
     RIGHT      40        45       45       45        50 
     LEFT       70        75       90      105       105 

In addition, a speech audiometry examination revealed the veteran's
speech recognition ability of 92 percent in the right ear and 0
percent in the left ear. These results establish a current hearing
disability under 38 C.F.R. 3.385 (West 2002).

The veteran was diagnosed with "a mild to severe sensorineural
hearing loss" in the right ear, and "severe sensorineural hearing
loss with [no report] at 60OOHz-80OOHz in the left ear.

The July 2001 examination report indicates that the veteran
reported a "slight hearing loss first noted on exit examination in
1968 and has gradually decreased over the years." In addition, the
veteran reported a "history of military noise exposure such as
small arms fire, heavy artillery, mortars and tanks." The veteran
also reported some occupational noise exposure as a construction
worker, during which he did not wear hearing protection. Although
the VA examiner does not conclusively relate the veteran's
bilateral hearing loss to noise exposure, he also does not
dissociate the veteran's bilateral hearing loss from his noise
exposure. Indeed, when addressing the veteran's complaint of
tinnitus, the examiner indicated that its "[c]ause is unknown but
due to pattern of hearing loss [,] noise exposure could be a
contributing factor in tinnitus."

- 7 -

Item (3) consists of the veteran's February 2002 testimony before
the undersigned Veterans Law Judge. During his testimony, the
veteran stated that he served in the Infantry and had been exposed
to military noise. He explained that his hearing protection
consisted of "itty bitty ear plugs," which he often removed when
receiving instructions. The veteran also testified that he worked
on a construction site following his separation from the service.
He explained, however, that since his responsibilities did not
include the operation of "noisy machinery," he did not wear hearing
protection at work.

Applying the pertinent legal criteria to the facts summarized
above, the Board finds that the additional evidence showing the
veteran's current hearing loss disability and his exposure to noise
constitutes new and material evidence because it raises a
reasonable possibility of substantiating the veteran's claim of
service connection for bilateral hearing loss. It is neither
cumulative nor redundant of evidence previously submitted, and by
itself, or when considered with previous evidence of record,
relates to an unestablished fact necessary to substantiate his
claim. Accordingly, the claim will be reopened.

Since the evidence is new and material to reopen the claim, the
Board can consider the merits of the claim.

Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the
weight of the evidence supports the claim or, (2) whether the
weight of the "positive" evidence in favor of the claim is in
relative balance with the weight of the "negative" evidence against
the claim. The appellant prevails in either event. If the weight of
the evidence is against the appellant's claim, however, the claim
must be denied. 38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. 3.102
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disease incurred in
service. 38 U.S.C.A. 1110 (West 2002). Service connection may also
be granted for any

- 8 -

disease diagnosed after discharge, when all of the evidence
establishes that the disease was incurred in service. 38 C.F.R.
3.303(d) (2002).

The veteran's service records indicate that his Military
Occupational Specialty (MOS) was Infantry Indirect Fire Crewman,
which supports his contention that he was exposed to acoustic
trauma in service. As set forth above, the veteran's April 2001 and
July 2001 audiometric evaluations indicate that he suffers from
bilateral hearing loss as defined by 38 C.F.R. 3.385 (2002). In
addition, the medical evidence of record does not dissociate the
veteran's bilateral hearing loss from noise exposure. The veteran
reported a history of military noise exposure during each of his
audiometric examinations. Specifically, in his testimony, the
veteran described his responsibilities: "I was in mortars, and then
we had 106's and when out in the field we'd have tanks and
howitzers, we had it all. Then when you're trainin', especially
firin' from bunkers, that's loud noise, I mean with the little-you
know, they would issue little bitty earplugs," i.e. little sponges.
(See February 2002 hearing transcript, p.4.) The veteran also
described how he had to remove the earplugs in order to received
firing instructions. (See February 2002 hearing notes of
transcript, p.4.)

The veteran reported some occupational noise exposure during his
July 2001 audiometric examination. During his February 2002
testimony, however, the veteran explained that while he worked on
a construction site following his separation from the service, his
responsibilities did not include the operation of "noisy
machinery," so he did not have to wear hearing protection devices.
(See February 2002 hearing transcript, p. 18.)

Affording the veteran the benefit of reasonable doubt, the Board
concludes that the veteran's hearing loss is causally related to
acoustic trauma sustained during military service, and entitlement
to service connection for bilateral hearing loss is warranted. 38
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. 3.1025 3.303, 3.385 (2002);
Gilbert, 1 Vet. App. at 49.

9 -

The Board also finds that the medical evidence of record indicates
that the veteran currently suffers from tinnitus. In addition, the
evidence, while not conclusive, connects the veteran's tinnitus to
noise exposure. (See July 2001 medical examination report.) As a
result, entitlement to service connection for tinnitus is
warranted. 38 U.S.C.A. 5107(b)(West 2002); 38 C.F.R. 3.102, 3.303
(2002); Gilbert, 1 Vet. App. at 49.

ORDER

New and material evidence relating to the claim for service
connection for bilateral hearing loss having been received, the
claim is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form: 

- 10 -

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 11 -



